 1 McGREGOR W. SCOT
   United States Attorney
 2 JEFREY A. SPIVAK
   Assistant U.S. Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case No. 1:19-PO-00147-SAB
12                        Plaintiff,                 [Citation #8108280 CA/59]
13   v.                                              MOTION AND ORDER FOR DISMISSAL
14   CRYSTAL D. DUKES,
15                        Defendant.
16

17

18         The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Jeffrey A. Spivak, Assistant United States Attorney, hereby moves to dismiss Citation #8108280 CA/59
20 against CRYSTAL D. DUKES without prejudice in the interest of justice, pursuant to Rule 48(a) of the

21 Federal Rules of Criminal Procedure.

22 DATED: October 17, 2019                             Respectfully submitted,

23                                                     McGREGOR W. SCOTT
                                                       United States Attorney
24
                                               By:     /s/ Jeffrey A. Spivak
25                                                     JEFFREY A. SPIVAK
                                                       Assistant U.S. Attorney
26

27

28
                                                      1
29

30
 1
                                                    ORDER
 2

 3          IT IS HEREBY ORDERED that Citation #8108280 CA/59 against CRYSTAL D. DUKES be
 4 dismissed without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:      October 21, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         2
29

30
